Citation Nr: 1433837	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 2000 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Waco, Texas.  The RO denied the claims for entitlement to service connection for PTSD and depression.  The Veteran initiated an appeal.  As was discussed in the Board's August 2011 remand, the Veteran's claims have since been rephrased as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a Travel Board hearing in support of his claim in April 2011, before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records and they have not been reviewed by the RO.  Because this case is being remanded for further development, there is no prejudice to the Veteran resulting from the lack of initial RO review.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

In November 2012, the Board remanded this case to the RO via the Appeals Management Center for further development and it has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for two reasons.  First, the evidence reveals conflicting opinions regarding the nature and etiology of the Veteran's psychiatric conditions and personality disorders, and their impact on each other.  Because service connection cannot be granted for a personality disorder, clarification is needed before the Board can adjudicate this claim.  Therefore, the Board needs an addendum opinion to reconcile the conflicting opinions before deciding his appeal.  Second, while the case was on remand, the Veteran identified outstanding private treatment records that the RO must attempt to obtain.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with release forms for medical records generated by his private health care providers, including but not limited to records from K.W., PhD from January 2008 to December 2008, and from Dr. S.B. from January 2009 to April 2011.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Return the Veteran's claims file to the examiner who provided the September 2011 examination and February 2013 opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran has been diagnosed with multiple psychiatric disabilities, including but not limited to: PTSD (due to both childhood and military para-combat and noncombat trauma); MDD, bipolar disorder, intermittent explosive disorder, and panic disorder.  He has also been diagnosed with antisocial personality disorder.  Service connection may not be granted for personality disorders.  

ii) The RO conceded an in-service stressor. 

iii) The December 2010 VA examiner diagnosed MDD, recurrent and severe without psychotic features; intermittent explosive disorder; and antisocial personality disorder, with paranoid and borderline personality features.  The examiner opined that the Veteran's "recurrent depressive episodes are at least as likely as not related to his conceded stressor in service."  

iv) The September 2011 VA examiner diagnosed a mood disorder and antisocial personality disorder.  This examiner, in a February 2013 addendum, disagreed with the December 2010 examiner's MDD diagnosis.  Additionally, this examiner opined that the Veteran's "mental illness symptoms were not caused by or related to military service" because his "substance abuse and mood and behavioral disturbance pre-existed his military service."  The examiner further opined that his pre-existing psychiatric disorders were not aggravated by service.  

c) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

i) Whether it is medically undebatable that the Veteran's psychiatric disorder(s) (as opposed to personality disorder(s), for which service connection may not be granted) preexisted his entry into active military service.

ii) If it is found as medically undebatable that his psychiatric disorder(s) clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If his psychiatric disorder(s) is not found to have preexisted a period of active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, including due to the conceded military stressor.  Because the Veteran carries diagnoses of personality disorders, determine whether the Veteran had a personality disorder in service and, if so, whether his separate psychiatric disabilities were superimposed upon his pre-existing personality disorder(s).   

3. Review the medical examination report obtained to ensure that the remand directives have been accomplished.  If the report does not include adequate responses to the opinions requested, it must be returned to the providing examiner for corrective action.  

4. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


